SECURED PROMISSORY NOTE

 

US$25,000 December 7, 2011

 

FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
Corporation, and Innovative Logistics Techniques, Inc., a Virginia corporation
(“Innolog”), with principal executive offices are located at 4000 Legato Road,
Suite 830, Fairfax, Virginia 22033, telephone number is (703) 766-1412, fax
number is (703) 766-1425 and five additional offices located in Washington D.C.,
Tennessee and Florida (together, the “Maker”), promises to pay to Erich Winkler,
(the “Payee”), at such place as the Payee may later designate in writing, in
lawful money of the United States, the principal sum of TWENTY-FIVE THOUSAND
United States dollars ($25,000) (the “Principal Amount” as further defined
herein) in accordance with this secured promissory note (the “Note”) under the
terms set forth herein. This Note is being made in conjunction with one or more
other substantially similar notes of even date herewith (collectively the “BoD
AR Notes”)

 

1.     Principal Amount:

 

The Principal Amount is TWENTY-FIVE THOUSAND thousand dollars ($25,000)
((“Principal Amount”). This note shall be repaid pari passu with each of the
other BoD AR Notes.

 

2.     Maturity Date/Pre-payment:

 

The maturity date (“Maturity Date”) is forty-five (45) days from the receipt of
the Principal Amount. The Maker shall have the right to prepay at any time and
from time to time, in advance of the respective Maturity Date, without premium
or penalty (but the entire Fee shall be due and payable), all or part of the
then outstanding Principal Amount and other amounts due and owing. Each payment
shall be applied first to the principal balance due. The Maturity Date may be
extended with the approval of all parties.

 

3.    Rate of Interest/Fee:

 

Maker shall pay to Payee a flat fee (“Fee”) of ten percent of the Principal
Amount, due and payable on the Maturity Date, which Fee shall be deemed earned
at the time of the initial funding of the loan.

 

4.    Additional Compensation:

 

Maker shall issue to Payee or Payee’s designee Warrants in a number equal to the
Principal Amount, convertible into common stock of Innolog Holdings Corporation,
a Nevada corporation, at an exercise price of $0.06 per share for five years
from the date hereof, with such other terms that are substantially the same as
other similar warrants.

 

5.     Late Fee:

 

If this Note is not paid in full within three (3) business days of the Maturity
Date, a late fee (“Late Fee”) of ten percent (10%) of the amount outstanding
hereunder shall be due and owing, in which case, Maker shall have an additional
thirty (30) days in which to pay the total amount owed (Principal Amount, Fee,
Late Fee and any collection costs).

 

-1-

 

 

6.           Security Interest/Subordination/Guaranty

 

Maker shall grant to Payee and the holders of the other BoD AR Notes a joint and
several security interest in the specific accounts receivable of Maker or
Innolog as listed below:

 

Naval Research Laboratories, Prime Contract No. N00173-11-F-0438, Contract No.
5073-007, Electric Warfare Sys (INTOP), as billed on or about November 3, 2011,
as may be more fully described in an Attachment A if so attached.

 

and the proceeds therefrom (the “Collateral”). Maker shall execute and promptly
deliver such documents and instruments as Payee may request from time to time to
secure, evidence and perfect Payee's security interest and relative priority in
the Collateral.

 

Payee is an officer, director or insider of Maker and acknowledges that as such
the repayment of this Note may be subordinate to the repayment or payment to
other creditors of Maker.

 

This Note is also being guaranteed by Dr. Ian Reynolds pursuant to a separate
Guaranty Agreement of even date herewith.

 

7.    Events of Default

 

The following shall constitute Events of Default hereunder:

 

(a)          If Maker defaults in the payment of any amount due on this Note
when due; and

 

(b)          If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.

 

8.   Remedies

 

(a)          Upon the happening of an Event of Default, Payee may, in Payee's
sole and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.

 

(b)          If an Event of Default shall occur, the Maker shall pay the Payee,
on demand by the Payee, all reasonable costs and expenses incurred by the Payee
in connection with the collection and enforcement of this Note, including
attorneys fees.

 

(c)          Upon an event of default, all amounts outstanding shall bear
interest at the default interest rate of eighteen percent 18% per annum until
paid in full, which shall be in addition to any Late Fees owed.

 

-2-

 

 

9. Miscellaneous

 

(a)          This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, but not
with respect to the law of conflicts.

 

(b)          This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Payee and Payee's successors and
assigns; and each reference herein to Maker or to Payee shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns. Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Payee's prior written consent and Payee
may not assign its interests hereunder without Maker’s prior written consent.

 

(c)          Any failure by Payee to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.

 

(d)          None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Payee.

 

IN WITNESS WHEREOF, intending to be legally bound, Maker has caused this Secured
Promissory Note to be executed as of the day and year first above written by its
duly authorized and empowered officer or representative.

 

Innolog Holdings Corporation           By:       Richard Stewart, Vice President
          Innovative Logistics, Techniques, Inc.           By:       Richard
Stewart, President    

  



-3-

